ul

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RE
SONY PF

2019 KAY 10 PM

 

GUYCHRISTIAN AGBOR,
Plaintiff,

Vv.

PRESIDENCY OF THE REPUBLIC OF Case No. 18-CV8611

EQUATORIAL GUINEA, TEODORO OBIANG
NGUEMA MBASOGO, AND DOUGAN
CHAMPION ARMONDO

Defendants.

 

IN SUPPORT OF PLAINTIFF’S MOTION FOR SANCTIONS

true and correct:

1

motion requesting an Extension of Time to File Responsive Pleadings, and that the o

documents received are in relation with Defendants’ motion to dismiss;

the court so the court could take appropriate measures to reset the deadline to respon
instruct Defendants to serve a copy of their motion to Plaintiff;

That, Plaintiff was obligated to include his opposition in the response opposing Defe

    

2
t
0

 

That Plaintiff, GUYCHRISTIAN AGBOR, has not received to this date a copy of De

J2

Case 1:18-cv-08611-PAE-RWL Document 53 Filed 05/10/19 Page 1o

I GUYCHRISTIAN AGBOR PRO SE, declare under penalty of perjury that the following facts are

sfendant’s

 

ly set of

That, Plaintiff has sent a letter to this court on January 7, 2019 (Dkt. No .21) attempting to alert

and

ndants’

motion to dismiss under an omnibus motion surely confusing the court but without the intent to

do so;

That, there are two witnesses declaring under oath that they have knowledge of these

 
 

Case 1:18-cv-08611-PAE-RWL Document 53 Filed 05/10/19 Page 2 of 2

en
transactions, and that in fact everyone at the Permanent Mission of Equatorial Guinea in New

(. My
Dated Signature 7 ff Hy
Ov VCH [ial 4 CS L Z [l

York have knowledge of these two contract and these witnesses have submitted swo:
declaration to this court.

That, the witness declaration attest that Defendants and their counsel were all aware
lawsuit has been filed since September 2018 against Defendants and the need to eith
appear in court through some form of legal representation;

That, Defendants through their counsel misled this court in order to be granted leave

at this

1 pay or

of court to

file their responsive pleadings out of time, by way of providing bad faith arguments and

therefore not qualified under ‘Good cause” standard required to obtain leave of court

time;

out of

That, Defendants have been threatening to fire from their livelihood, the two witnesses who

submitted their sworn declarations to this court as to the facts that they have seen Defendants

and their Counsel discuss the case since September 2018.

 

Os}/o/ 18

 

 

Name’ Prison Identification # (if incarcerated)
I2(ly (Clk Shrecbey SL Myo MY 0039
ress it State f ode
DW1-38 §- G68 > Garlnrere 6 pth Com
Telephone Number (if available) Females (if aydiabigy

 
